ILLINOIS OFFICIAL REPORTS
                                       Appellate Court




                  Pendergast v. Meade Electric Co., 2013 IL App (1st) 121317




Appellate Court           THOMAS PENDERGAST, as Executor of the Estate of LISA
Caption                   RICHTER, Deceased, Plaintiff-Appellee, v. MEADE ELECTRIC
                          COMPANY, INC., an Illinois Corporation; THORNE ELECTRIC, INC.,
                          an Illinois Corporation; ECONOLITE GROUP, INC., a California
                          Corporation, d/b/a Econolite Group Company, Econolite Control
                          Products, Inc., and Econolite; ALEX P. DYCHE, Individually; and
                          OLSSON ROOFING COMPANY, INC., an Illinois Corporation,
                          Defendants-Appellants (Metro Transportation Group, Inc., an Illinois
                          Corporation, and Traffic Control Corporation, an Illinois Corporation,
                          Defendants).–ROBERT R. LEATHERS, Plaintiff-Appellee, v. ALEX P.
                          DYCHE, Individually; OLSSON ROOFING COMPANY, INC., an
                          Illinois Corporation; MEADE ELECTRIC COMPANY, INC., an Illinois
                          Corporation; THORNE ELECTRIC, INC., an Illinois Corporation; and
                          ECONOLITE GROUP, INC., a California Corporation, d/b/a Econolite
                          Group Company, Econolite Control Products, Inc., and Econolite,
                          Defendants-Appellants (Traffic Control Corporation, an Illinois
                          Corporation; Metro Transportation Group, Inc., an Illinois Corporation;
                          and Thomas Pendergast, Executor of the Estate of Lisa Richter,
                          Deceased, Defendants).



District & No.            First District, Second Division
                          Docket No. 1-12-1317



Filed                     August 27, 2013
Held                       In two actions filed in Cook County arising from a traffic accident that
(Note: This syllabus       occurred in Kendall County, the trial court did not abuse its discretion in
constitutes no part of     denying a motion to transfer both cases to Kendall County based on the
the opinion of the court   doctrine of forum non conveniens, since only two of the relevant factors
but has been prepared      favored a transfer, but due to the passage of more than 30 days from the
by the Reporter of         trial court’s order transferring third-party claims to Kendall County, the
Decisions for the          appellate court lacked jurisdiction to consider that issue.
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, Nos. 10-L-4072, 10-L-
Review                     4075; the Hon. James N. O’Hara, Judge, presiding.


Judgment                   Affirmed.


Counsel on                 Steven E. Danekas and Catherine Basque Weiler, both of Swanson,
Appeal                     Martin & Bell, LLP, Francis J. Marasa, of Marasa & Lewis, Jeremiah P.
                           Connolly, of Bollinger Connolly Krause LLC, and Joseph B. Carini III,
                           of Johnson & Bell, Ltd., all of Chicago, for appellants.

                           Scott R. Clewis, of Law Offices of Thomas J. Popovich, PC, and Martin
                           Healy, Jr., David Huber, and Dennis M. Lynch, all of Healy Law Firm,
                           both of Chicago, for appellees.


Panel                      JUSTICE CONNORS delivered the judgment of the court, with opinion.
                           Justices Quinn and Simon concurred in the judgment and opinion.




                                             OPINION

¶1          Following a traffic accident, plaintiff Robert Leathers initially filed a negligence action
        in the circuit court of Kendall County. Lisa Richter was killed in that accident and plaintiff
        Thomas Pendergast, as executor of her estate, filed a wrongful death and survival action in
        the circuit court of Cook County. Leathers then voluntarily dismissed the Kendall County
        action and refiled his action in Cook County, adding new defendants. Several defendants
        moved to transfer both actions to Kendall County under the doctrine of forum non
        conveniens. The circuit court of Cook County denied the motion. Defendants now appeal,

                                                 -2-
     arguing that the court’s decision was an abuse of discretion. They also contend that the court
     abused its discretion in severing third-party claims against the County of Kendall and
     transferring them back to the circuit court of Kendall County. For the following reasons, we
     affirm.

¶2                                      BACKGROUND
¶3       Lisa Richter, a resident of Oswego, Kendall County, was driving eastbound on Lewis
     Street in Oswego, Kendall County, when her car collided with a truck driven by defendant
     Alex Dyche of Montgomery, Kendall County, allegedly while he was in the course of his
     employment with defendant Olsson Roofing Company, of neighboring Kane County. Richter
     was killed instantly and her passenger, plaintiff Robert Leathers, who also lived in Kendall
     County at the time, was injured. Shortly thereafter, Leathers filed a negligence action in
     Kendall County against Dyche and Olsson.
¶4       Richter’s mother initially was appointed as the administrator of her estate, which was
     probated in Kendall County. About a year after the accident, the probate court granted an
     emergency motion to substitute Richter’s uncle, plaintiff Thomas Pendergast, as the
     administrator of her estate. The same day, Pendergast, of Tinley Park, Cook County, filed the
     instant lawsuit on Richter’s behalf in Cook County. Pendergast asserted wrongful death and
     survival claims which pleaded negligence against defendants Meade Electric Company,
     Thorne Electric, Metro Transportation Group, and Traffic Control Corporation for their
     allegedly negligent design of the traffic signal system at the intersection where the accident
     occurred. He also asserted negligence claims against Dyche and Olsson. Additionally,
     Pendergast asserted products liability claims in negligence and strict liability against
     defendant Econolite for its allegedly faulty design and manufacture of the traffic signal
     equipment used at the intersection.
¶5       At about the same time, Leathers voluntarily dismissed his complaint in Kendall County
     and refiled in Cook County. In his new lawsuit, Leathers reasserted his negligence claims
     against Dyche and Olsson and added claims against Meade, Thorne, Metro Transportation
     Group, and Traffic Control Corporation. He asserted the same products liability claims
     against Econolite and Atlantic Scientific, which made component parts for the traffic signals.
     Additionally, Leathers included a negligence claim against Richter.
¶6       Dyche and Olsson then filed motions to transfer both actions to Kendall County pursuant
     to the doctrine of forum non conveniens. They argued that this litigation has no meaningful
     connection to Cook County and that Kendall County is a more appropriate venue.
     Specifically, they argued that Kendall County was more convenient for most of the parties
     and that witnesses and evidence were located in or near Kendall County. The accident
     occurred in Kendall County between three Kendall County residents. The two known
     witnesses to the accident were residents of Kendall County and La Salle County, which is
     adjacent to Kendall County. The Oswego fire department responded to the accident and
     transported Leathers to a Kane County hospital. The Kendall County coroner investigated
     Richter’s death. The Oswego police department investigated the accident and conducted an
     accident reconstruction.


                                              -3-
¶7          Dyche and Olsson argued that although a plaintiff’s choice of venue ordinarily is entitled
       to great weight, less deference is given to that decision when the plaintiff’s choice is not the
       site of the accident or the county in which he resides. Thus, they argued that the accident did
       not occur in Cook County; that Leathers’ choice of venue is not entitled to deference because
       he does not live in Cook County; and that Pendergast is a nominal plaintiff whose residence
       is immaterial for determining the appropriate venue. Additionally, they argued that Cook
       County was not Leathers’ first choice of venue and is entitled to less deference.
¶8          Dyche and Olsson asserted that of the defendants, Meade has offices in northern Illinois,
       southern Wisconsin, and northwest Indiana; Thorne is located in Carol Stream, Du Page
       County; Traffic Control Corporation has offices across the Midwest, including its corporate
       headquarters in Woodridge, Du Page County; and Econolite is a California corporation. They
       contend that only Metro Transportation has offices in Chicago and Hoffman Estates, Cook
       County, but the fact that it “merely conduct[s] business” in Cook County “does not affect the
       forum non conveniens issue.”
¶9          Moreover, they argued that the public interest considerations weighed in favor of
       litigating the case in Kendall County. They contend that Kendall County has a strong interest
       in deciding this dispute, which involves injuries sustained by its residents in an accident
       occurring within its boundaries, and it would be unfair to burden Cook County and its
       potential jurors with resolving a case in which it has no interest. Thorne joined Dyche and
       Olsson’s motion.
¶ 10        Meade also filed a motion to transfer. It admitted that its principle place of business is
       in Cook County and it represented that Traffic Control Corporation “has a place of business
       in” Cook County. Nevertheless, it argued that the alleged liability in this case arose out of
       work it performed in Kendall County, making the latter the more appropriate venue.
       Econolite joined Meade’s motion. Neither Metro Transportation Group nor Traffic Control
       Corporation contested venue.
¶ 11        Leathers and Pendergast filed briefs in response, challenging transfer to Kendall County.
       They each attached copies of the defendants’ forum non conveniens interrogatories and
       admissions to support their arguments.
¶ 12        Dyche and Olsson filed a reply brief to which they attached plaintiffs’ answers to the
       defendants’ requests for admissions and affidavits of seven potential witnesses attesting that
       it would be inconvenient and burdensome for them to travel to Cook County to testify at trial.
       Meade also filed a reply brief in which it argued that it had no relationship to the accident
       and that it was named as a defendant “for the sole purpose of circumventing the forum non
       conveniens motion.” It attached the deposition of an employee of the Kendall County
       Highway Department to support its argument.
¶ 13        At about the same time that Dyche and Olsson filed their motions to transfer, they also
       filed third-party contribution claims against the County of Kendall (County) in Leathers’ case
       and in Pendergast’s case. The County then moved to transfer the third-party claims to the
       circuit court of Kendall County pursuant to section 2-103(a) of the Code of Civil Procedure
       (Code) (735 ILCS 5/2-103(a) (West 2010)). It argued that section 2-103(a) required that any
       action brought against a governmental corporation must be brought in the county in which


                                                 -4-
       its principal office is located.
¶ 14        Dyche and Olsson stated that they had “no grounds to object to [the County’s] motion
       to transfer.” However, in the interest of judicial economy, they requested that the court either
       grant their pending motions to transfer the entire action to the circuit court of Kendall County
       or defer ruling on the County’s motion until their other motions to transfer have been
       decided. In its reply brief, the County argued that the plaintiffs’ cases should be heard in
       Cook County, but that the third-party claims against it should be severed and transferred to
       the circuit court of Kendall County.
¶ 15        On September 8, 2011, the circuit court granted the County’s motion, severed the third-
       party claims, and transferred them to the circuit court of Kendall County. No petition for
       leave to appeal was filed following entry of that order.
¶ 16        On April 5, 2012, the circuit court entered a case management order setting a date for a
       status hearing on the remaining claims and also stating, “Defendants’ motions to transfer for
       forum non conveniens are all denied. 14 days to propound discovery on Metro
       Transportation’s motion for summary judgment. Status on pleadings and discovery.” Dyche
       and Olsson, Thorne, Meade, and Econolite (collectively, defendants) filed a timely petition
       for leave to appeal that order pursuant to Illinois Supreme Court Rule 306(a)(2) (eff. Feb. 26,
       2010), which this court granted.

¶ 17                                         ANALYSIS
¶ 18       In Illinois, an action must be commenced in: (1) the county of residence of any defendant
       who is joined in good faith; or (2) the county in which the cause of action arose. Dawdy v.
       Union Pacific R.R. Co., 207 Ill. 2d 167, 172 (2003); 735 ILCS 5/2-101 (West 2010). If more
       than one appropriate forum exists, a defendant may invoke the doctrine of forum non
       conveniens to determine which forum is most appropriate. Dawdy, 207 Ill. 2d at 172. The
       doctrine permits the court in which the action was filed to decline jurisdiction and direct the
       lawsuit to an alternative forum that the court determines can better serve the convenience of
       the parties and the ends of justice. Dawdy, 207 Ill. 2d at 172.
¶ 19       In making its determination as to the appropriate forum in which the case should be tried,
       the court must balance certain private and public interest factors. Dawdy, 207 Ill. 2d at 172.
       Private interest factors include: the convenience of the parties; the relative ease of access to
       sources of evidence; the availability of compulsory process to secure attendance of unwilling
       witnesses; the cost to obtain attendance of willing witnesses; the possibility of viewing the
       premises, if appropriate; and all other practical considerations that make a trial easy,
       expeditious, and inexpensive. Dawdy, 207 Ill. 2d at 172. Public interest factors include: the
       administrative difficulties caused by litigating cases in congested forums; the unfairness of
       imposing jury duty on residents of a county with no connection to the litigation; and the
       interest in having local controversies decided locally. Dawdy, 207 Ill. 2d at 173.
¶ 20       Significantly, the court must also consider the plaintiff’s choice of forum. A plaintiff’s
       right to select the forum is substantial and is entitled to deference. Dawdy, 207 Ill. 2d at 173.
       The plaintiff’s choice of forum should not be disturbed unless the factors weigh strongly in
       favor of transfer. Dawdy, 207 Ill. 2d at 173.

                                                 -5-
¶ 21        However, the plaintiff’s choice of forum is not entitled to such deference in all cases.
       Dawdy, 207 Ill. 2d at 173. When a plaintiff chooses to litigate his cause of action in his home
       forum or in the forum in which his accident or injury occurred, it is reasonable to assume that
       the forum was chosen for reasons of convenience. Dawdy, 207 Ill. 2d at 173. However, when
       the plaintiff is foreign to his chosen forum or the events that gave rise to the litigation did not
       occur in that forum, that assumption is less reasonable and his choice is afforded less
       deference. Dawdy, 207 Ill. 2d at 173-74. In fact, our supreme court has said that under those
       circumstances, it is instead reasonable to conclude that the plaintiff engaged in forum
       shopping to suit his individual interests, which is disfavored. Dawdy, 207 Ill. 2d at 174.
¶ 22        Thus, in ruling on a motion to transfer, the circuit court must take all of these factors into
       account and give each factor proper deference or weight under the circumstances. Dawdy,
207 Ill. 2d at 176 (quoting Griffith v. Mitsubishi Aircraft International, Inc., 136 Ill. 2d 101,
       107-08 (1990)). The circuit court must evaluate the total circumstances of the case to
       determine whether the balance of factors strongly favors dismissal. Fennell v. Illinois Central
       R.R. Co., 2012 IL 113812, ¶ 17. Accordingly, the determination of a forum non conveniens
       motion lies within the sound discretion of the circuit court. Dawdy, 207 Ill. 2d at 176. The
       court’s decision will only be reversed if it can be shown that it “abused its discretion in
       balancing the relevant factors,” meaning that no reasonable person would take the view
       adopted by the court. Fennell, 2012 IL 113812, ¶ 21; Dawdy, 207 Ill. 2d at 177.
¶ 23        The parties did not explicitly indicate whether the circuit court held a hearing on the
       motions to transfer. In their brief, defendants represented that “the circuit court orally denied
       all of the motions to transfer. The circuit court did not issue a written ruling.” Plaintiffs
       represented that the circuit court denied the motions “after a full course of briefing.” Both
       parties cite to the April 5, 2012, case management order, which simply states that
       “[d]efendants’ motions to transfer for forum non conveniens are all denied.”
¶ 24        We ordered the parties to submit supplemental briefs addressing whether this court could
       review the circuit court’s balancing of the public and private interest factors without a written
       order or hearing transcript setting forth the manner in which the court balanced those factors.
       Our concern is that on the one hand, our supreme court recently reiterated its admonition to
       circuit courts to “include all of the relevant private and public interest factors in their
       analyses.” (Emphasis in original.) Fennell, 2012 IL 113812, ¶ 24 (citing First American Bank
       v. Guerine, 198 Ill. 2d 511, 520-21 (2002) (urging trial courts to “leave a better record of
       their analyses” when ruling on forum non conveniens motions to “allow our appellate court
       to make informed decisions on Rule 306(a)(2) petitions”)). In Fennell, the circuit court
       issued a written ruling containing its analysis of some, but not all, of the public and private
       interest factors. Fennell, 2012 IL 113812, ¶ 24. However, as defendants note, the supreme
       court did not hold that omitting factors from the analysis necessarily results in reversal.
       Rather, in that case, after admonishing the circuit court, it reviewed the circuit court’s
       analysis of the factors that were addressed in the order and reversed the court on the merits.
       Fennell, 2012 IL 113812, ¶ 24.
¶ 25        On the other hand, this court long ago held that an appellant’s failure to include a
       transcript of the hearing on the motion to transfer did not preclude appellate review. Walker
       v. Iowa Marine Repair Corp., 132 Ill. App. 3d 621, 626 (1985); see also DeVries v. Bankers

                                                  -6-
       Life Co., 128 Ill. App. 3d 647, 650 (1984). The Walker court concluded:
             “The fact that the trial court may have espoused certain reasons for its order not
             appearing on the face of the [complaint, answer, affirmative defense, motion to transfer,
             and supporting affidavits] does not support the necessity of a transcript on appeal where,
             as here, the record contains everything that was presented to the judge in support of or
             in opposition to the motion.” Walker, 132 Ill. App. 3d at 626.
       However, this reasoning suggests that the appellate court may disregard the circuit court’s
       rationale in ruling on motions to transfer and conduct an independent review of the motions
       presented below, as we would do if applying de novo review. That runs counter to the well-
       established legal proposition that when reviewing a decision on a motion to transfer for
       forum non conveniens, we must evaluate whether the circuit court “abused [its] discretion
       in weighing the relevant considerations.” (Emphasis added.) Meyers v. Bridgeport Machines
       Division of Textron, Inc., 113 Ill. 2d 112, 118 (1986) (citing Piper Aircraft Co. v. Reyno, 454
U.S. 235, 257 (1981)); see also Fennell, 2012 IL 113812, ¶ 21; Dawdy, 207 Ill. 2d at 177.
¶ 26         Although it would be beneficial to remand the matter to the circuit court with instructions
       to provide its analysis of the public and private interest factors, we lack a clear directive from
       the supreme court to do so. See Fennell, 2012 IL 113812, ¶ 75 (Kilbride, C.J., dissenting
       upon denial of rehearing) (noting that “[t]he trial court’s exercise of its discretion cannot be
       reviewed adequately when several of the forum non conveniens factors are not included in
       the analysis” and suggesting that remand is appropriate under these circumstances).
       Accordingly, we will undertake our review of the court’s decision to deny the motion to
       transfer as we have done in the past. Ammerman v. The Raymond Corp., 379 Ill. App. 3d
878, 887-88 (2008). That is, we will endeavor to analyze the factors based on the
       “undisputed” facts, as defendants characterize them. Where any doubts arise due to the
       incompleteness of the record, we will resolve them against defendants, who bear the burden
       of presenting us with a sufficiently complete record to support their claim of error.
       Ammerman, 379 Ill. App. 3d at 888.
¶ 27         We begin with the presumption that a plaintiff’s choice of forum is entitled to deference
       and must not be disturbed unless the other factors strongly favor transfer. Dawdy, 207 Ill. 2d
       at 173. As noted above, a plaintiff’s choice of forum is entitled to somewhat less deference
       if it is neither his place of residence nor the place where the injury occurred. Langenhorst v.
       Norfolk Southern Ry. Co., 219 Ill. 2d 430, 442-43 (2006). Here, Pendergast is a resident of
       Cook County and filed his original cause of action in Cook County. Although defendants
       contend that Pendergast’s status as the administrator of Richter’s estate makes him a
       “nominal plaintiff” whose residence is inconsequential for purposes of honoring choice of
       forum, that argument has been rejected by this court. Glass v. DOT Transportation, Inc., 393
Ill. App. 3d 829, 834 (2009).
¶ 28         Leathers was a resident of Kane County when he filed his lawsuit. Additionally, his first
       choice of forum was Kendall County, where the accident occurred, which diminishes the
       degree of deference accorded to him in this analysis. Fennell, 2012 IL 113812, ¶ 25.
       However, that does not mean his choice deserves no deference. Ammerman, 379 Ill. App. 3d
       at 885 (quoting Guerine, 198 Ill. 2d at 518). Indeed, Leathers only dismissed his original


                                                  -7-
       lawsuit and refiled in Cook County after Pendergast filed his action in Cook County, which
       could be interpreted as forum shopping, as defendants suggest, or merely an appreciation for
       judicial economy. The record does not indicate the degree to which the circuit court deferred
       to the plaintiffs’ choice of forum. Consequently, we must construe this factor against
       defendants and presume that on the whole, plaintiffs’ choice of forum is entitled to
       deference. Ammerman, 379 Ill. App. 3d at 888.
¶ 29       In light of that, defendants must demonstrate that the other factors strongly favor transfer.
       Dawdy, 207 Ill. 2d at 173. This high burden comports with the supreme court’s directive that
       a case should be transferred only under “exceptional circumstances when it has been shown
       that the interests of justice require a trial in a more convenient forum.” (Emphasis in original
       and internal quotations marks omitted.) Guerine, 198 Ill. 2d at 520.
¶ 30       The first private interest factor considers the convenience of the parties. Here, defendants
       must show that the plaintiffs’ chosen forum is inconvenient to them and that another forum
       is more convenient to all parties. Ammerman, 379 Ill. App. 3d at 888. However, they cannot
       assert that plaintiff’s chosen forum is inconvenient for plaintiff. Ammerman, 379 Ill. App.
3d at 889 (citing Langenhorst, 219 Ill. 2d at 448).
¶ 31       Of the defendants, Meade indicated in its answers to interrogatories that it resides in
       McCook, Illinois, which is in Cook County. Metro Transportation has headquarters in Cook
       County, and in the court below, several of the defendants conceded that Traffic Control is
       considered a Cook County resident. Thorne is located in Du Page County. Econolite is
       located in California. Dyche resides in Kendall County and Olsson is located in Kane
       County. Dyche and Olsson’s president and chief executive officer, William Lynch, were the
       only defendants who submitted affidavits stating that Cook County would be an inconvenient
       forum for them and Kendall County would be more convenient. However, three defendants
       are residents of Cook County and two defendants (Metro Transportation and Traffic Control)
       did not object to proceeding in Cook County. The remaining two defendants reside in
       counties other than Kendall. Thus, on the whole, defendants have not demonstrated that
       Kendall County is more convenient to all parties.
¶ 32       Next, we consider the relative ease of access to testimonial, documentary, and other
       evidence. In their answers to interrogatories, plaintiffs identified potential witnesses who
       would testify at trial. Cheryl Alexander, of Kendall County; Gary Balzarini, of La Salle
       County; Brayden Dyche, of Kendall County; Leathers; and Dyche were identified as
       eyewitnesses to the accident. Plaintiffs also identified six Oswego police officers, five
       paramedics with the Oswego fire department, the Kendall County coroner, and two engineers
       from Kendall County as potential witnesses. Additionally, Leathers indicated that he has seen
       two doctors in Aurora, Illinois, and three other doctors whose locations were not identified,
       for injuries he suffered in the accident. Six of these potential witnesses submitted affidavits
       stating that it would be inconvenient and burdensome to travel to Cook County to testify in
       this case. Nevertheless, they are amenable to compulsory process and can appear in Cook
       County, notwithstanding the relatively minor expense involved in appearing to testify on a
       particular day. On the other hand, defendants listed their corporate officers as people with
       knowledge of this case, who reside in several different counties and California, as noted
       above. Nevertheless, the preponderance of witnesses reside in or near Kendall County.

                                                 -8-
       Additionally, defendants note that the equipment at issue is stored in Kendall County,
       making it easier to transport to a Kendall County courtroom. On balance, this factor weighs
       in favor of transfer. See Dawdy, 207 Ill. 2d at 178.
¶ 33        In considering the other factors that make a trial easy, expeditious and inexpensive, we
       acknowledge that the accident took place in Kendall County and that, in the event that a court
       later determined that it was necessary to view the accident site, it would be more convenient
       for a Kendall County jury to do so. Nevertheless, the importance of these factors diminishes
       where, as here, the case concerns products liability claims because “any local interest is
       largely supplanted by a more general interest in resolving a claim concerning an allegedly
       defective product [making] jury views of the accident site *** generally unnecessary.”
       Ammerman, 379 Ill. App. 3d at 886; Guerine, 198 Ill. 2d at 525. Pendergast and Leathers
       asserted products liability claims against Econolite claiming that it negligently designed and
       manufactured the traffic signal equipment used at the accident location and that it should be
       strictly liable for plaintiffs’ injuries. Moreover, while also entitled to less weight, it is worth
       considering that all of plaintiffs’ and defendants’ attorneys are located in Cook County and
       would be required to travel to Kendall County every day to attend trial. Ammerman, 379 Ill.
       App. 3d at 891. Thus, we cannot say that this factor strongly favors transfer.
¶ 34        Turning to the public interest factors, we first consider the interest in having local
       controversies decided locally. As stated above, because this case involves products liability
       claims, the location of the accident is less significant because defective products in the
       stream of commerce can affect the residents of many counties. Ammerman, 379 Ill. App. 3d
       at 892. For the same reason, it is not unfair to impose jury duty on the residents of Cook
       County because they are as likely to be affected by the allegedly faulty products at issue in
       this case as Kendall County residents. Ammerman, 379 Ill. App. 3d at 892. Additionally,
       three of the defendants are residents of Cook County and, thus, Cook County has an interest
       in deciding controversies involving its residents. Ammerman, 379 Ill. App. 3d at 892. Thus,
       these factors do not strongly favor transfer.
¶ 35        The final public interest factor considers the relative congestion of the two court systems.
       However, this factor, “ ‘by itself, is relatively insignificant.’ ” Ammerman, 379 Ill. App. 3d
       at 892 (quoting Dawdy, 207 Ill. 2d at 181). Nevertheless, defendants submitted caseload
       statistics showing that Cook County is a more congested venue than Kendall County. In
       2009, Kendall County had less than 10,000 cases pending whereas Cook County had over
       925,000, which favors transfer to Kendall County.
¶ 36        We reiterate that we lack any information about how the circuit court balanced the private
       and public interest factors on the whole. However, in light of the fact that only two of the six
       factors could possibly be said to favor transfer to Kendall County, any reasonable person
       would conclude that defendants have failed to satisfy their burden of showing that the factors
       strongly favor transfer. See Dawdy, 207 Ill. 2d at 173. Nor would any reasonable person
       conclude that these circumstances are so exceptional that the interests of justice require
       transfer to Kendall County. See Guerine, 198 Ill. 2d at 520. Accordingly, we cannot say that
       the circuit court abused its discretion in denying the motion. Fennell, 2012 IL 113812, ¶ 21;
       Dawdy, 207 Ill. 2d at 177.


                                                  -9-
¶ 37        Defendants also argue on appeal that the circuit court abused its discretion when it
       severed the third-party claims against the County and transferred them to the circuit court of
       Kendall County, while retaining jurisdiction over the remaining claims. This argument comes
       notwithstanding defendants’ representation in the circuit court that they had “no grounds to
       object to [the County’s] motion to transfer.” Nevertheless, we lack jurisdiction to review
       defendants’ argument. Appeals taken from orders granting or denying motions to transfer
       must be filed within 30 days of entry of that order. Ill. S. Ct. R. 306(c)(1) (eff. Feb. 26,
       2010). The time limit for filing a petition for leave to appeal is jurisdictional. Kemner v.
       Monsanto Co., 112 Ill. 2d 223, 236 (1986). The circuit court granted the County’s motion
       to transfer for forum non conveniens and entered its order on September 8, 2011. No petition
       for leave to appeal was filed within 30 days of that order. The petition for leave to appeal in
       this case was filed on March 7, 2012, well beyond the 30-day period allowed to file a petition
       addressing the court’s September 8, 2011, ruling. Accordingly, we are without jurisdiction
       to consider that issue.
¶ 38        For the foregoing reasons, we affirm the order of the circuit court denying transfer
       pursuant to the doctrine of forum non conveniens.

¶ 39      Affirmed.




                                                -10-